EUGENE A. WRIGHT, Circuit Judge,
specially concurring.
I concur in the result but write separately because I believe that neither the PDA nor Gilbert answers the question posed here.
The majority concludes correctly that Congress adopted the PDA to clarify that female employees and job applicants could not be discriminated against on the basis of pregnancies or ability to become pregnant. The PDA reversed the decision in Gilbert that employers could discriminate against females with regard to opportunities on the basis of pregnancy.
That-the PDA refers only to employees or applicants is intuitive because the purpose of Title VII, obviously, is to provide equal employment opportunities. That the PDA does not answer the question here is clear from the legislative history quoted by the majority at page four. We are not concerned with employment opportunities of female spouses.
What we must decide is whether Lockheed denies its male employees a health benefit plan equivalent to that given its female employees and, if so, whether the denial is based on impermissible sex discrimination. For our purposes, it is irrelevant that dependents’ pregnancies are the excluded risk. The exclusion could be breast cancer. Our focus is properly on the effect of the exclusion on the employee because it is his compensation and terms of employment Title VII protects from unlawful discrimination. See Los Angeles Dep’t of Water & Power v. Manhart, 435 U.S. 702, 708, 98 S.Ct. 1370, 1375, 55 L.Ed.2d 657 (1978).
Lockheed’s plan insures employees against some risks associated with the health of their dependents, who are spouses, children under 19, and those over 19 under limited circumstances. Dependents’ pregnancies are excluded from the list of risks covered.
This exclusion affects both male and female employees. While a male employee bears the cost of his spouse’s pregnancy, a female employee bears the cost of her daughter’s pregnancy. The coverage of risks for the two groups (females with dependents and males with dependents) is equivalent. The value of the coverage and the cost of the pregnancy exclusion may vary among individual employees, but this is a necessary incident to group health insurance, as the Court noted in Manhart. Id. at 710, 98 S.Ct. at 1376.
The exclusion is facially neutral and nothing before us indicates that it has an adverse impact on Lockheed’s male employees. Even if some adverse impact were shown, the Court stated in Manhart that “a completely neutral practice will inevitably have some disproportionate impact on one group or another. Griggs does not imply, and this Court has never held, that discrimi*1248nation must always be inferred from such consequences.” Id. at 711, n.20, 98 S.Ct. at 1377 n.20.
We need not decide whether denying pregnancy coverage to spouses, rather than to dependents, discriminates against male employees. The exclusion here applies to and affects both male and female employees. I see no unequal treatment or discrimination in the plan as provided.